             Case 5:17-cv-00220-LHK Document 1155 Filed 01/06/19 Page 1 of 3




 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Daniel Matheson, D.C. Bar No. 502490
 3   Wesley G. Carson, D.C. Bar No. 1009899
     Federal Trade Commission
 4   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 5   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 6
     Attorneys for Plaintiff Federal Trade Commission
 7

 8
 9

10

11
                               UNITED STATES DISTRICT COURT
12
                            NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN JOSE DIVISION
14

15

16    FEDERAL TRADE COMMISSION,                         Case No. 5:17-cv-00220-LHK
17                         Plaintiff,                   PLAINTIFF FEDERAL TRADE
18                                                      COMMISSION’S OPPOSITION TO
                    v.                                  QUALCOMM’S ADMINISTRATIVE
19    QUALCOMM INCORPORATED, a                          MOTION TO SEAL
      Delaware corporation,
20
                                                        CTRM:   Courtroom 8
21                         Defendant.
                                                        JUDGE: Hon. Lucy H. Koh
22

23

24

25

26

27

28
                                                                    CASE NO. 5:17-CV-0220-LHK
                                                               PLANTIFF FTC’S OPPOSITION TO
                                                  QUALCOMM’S ADMINISTRATIVE MOTION TO SEAL
             Case 5:17-cv-00220-LHK Document 1155 Filed 01/06/19 Page 2 of 3




 1          On January 6, 2019, Qualcomm Incorporated (“Qualcomm”) filed administrative motions

 2   to seal certain portions of exhibits that the FTC may seek to introduce at trial as early as

 3   Monday, January 7. (ECF Nos. 1148, 1150, 1151, 1152, and 1153).

 4          Although Qualcomm did not seek the FTC’s position on its administrative motions before

 5   filing, the FTC opposes Qualcomm’s motions. The FTC requested on December 15 that

 6   Qualcomm provide narrowed confidentiality designations by December 21, so that the FTC

 7   could plan its examinations in a way to avoid revealing confidential information. Qualcomm did

 8   not agree to the FTC’s request nor did it provide any narrowed confidentiality designations for
 9   its documents prior to January 6, 2019. As of the time of this filing, the FTC still has not
10   received the specific redactions to the thirty-plus exhibits that Qualcomm seeks to seal. Thus, the
11   FTC is unable to evaluate the information that Qualcomm seeks to seal before tomorrow. Based
12   on a review of its public filing, however, Qualcomm appears to request redaction of information
13   that is well over thirty-six months old, including stale pricing information, licensing offers, and
14   information regarding expired agreements, such as CX7022 (1999), CX6469 (2002), CX8281
15   (2004), CX5198 (pricing information from mid-2015), and JX0063 (an agreement that by its
16   terms expired in October 2012). Such documents do not contain confidential information that
17   would meet the compelling reasons standard. Qualcomm’s belated disclosure also prejudices the
18   ability of the FTC to prepare for and efficiently conduct examinations using the documents at

19   issue. Qualcomm should not be allowed raise confidentiality objections regarding these

20   documents during the FTC’s examinations, and any such objections should count against

21   Qualcomm’s trial time.

22          Qualcomm’s motion to seal should be denied.

23

24

25

26

27

28
                                                       1                CASE NO. 5:17-CV-0220-LHK
                                                                   PLANTIFF FTC’S OPPOSITION TO
                                                      QUALCOMM’S ADMINISTRATIVE MOTION TO SEAL
            Case 5:17-cv-00220-LHK Document 1155 Filed 01/06/19 Page 3 of 3




 1

 2

 3   Dated: January 6, 2019                    Respectfully submitted,

 4                                              FEDERAL TRADE COMMISSION,
 5

 6                                              /s/ Jennifer Milici
                                                Jennifer Milici
 7                                              Daniel Matheson
                                                J. Alexander Ansaldo
 8                                              Wesley G. Carson
                                                Federal Trade Commission
 9
                                                600 Pennsylvania Avenue, N.W.
10                                              Washington, D.C. 20580
                                                (202) 326-2912; (202) 326-3496 (fax)
11                                              jmilici@ftc.gov

12                                              Attorneys for Federal Trade Commission
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2                 CASE NO. 17-CV-0220-LHK
                                                       PLANTIFF FTC’S OPPOSITION TO
                                          QUALCOMM’S ADMINISTRATIVE MOTION TO SEAL
